IN THE DISTRICT COURT OF APPEAL
                                    FIRST DISTRICT, STATE OF FLORIDA

JEREMIAH EUGENE                     NOT FINAL UNTIL TIME EXPIRES TO
BEAZLEY,                            FILE MOTION FOR REHEARING AND
                                    DISPOSITION THEREOF IF FILED
      Appellant,
                                    CASE NO. 1D15-170
v.

STATE OF FLORIDA,

      Appellee.


_____________________________/

Opinion filed December 1, 2015.

An appeal from the Circuit Court for Bay County.
James B. Fensom, Judge.

Jeremiah Eugene Beazley, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Matthew Pavese, Assistant Attorney
General, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

LEWIS, THOMAS, and ROWE, JJ., CONCUR.